PER CURIAM.
Marcos Acevedo appeals from a final judgment of mortgage foreclosure. He argues two issues on appeal, and the appel-lee, BAC Home Loans Servicing, LP, concedes error with respect to both issues. Specifically, the appellee concedes that the trial court erred by (1) receiving live testimony at the summary judgment hearing; and (2) entering final judgment that did not purport to re-establish a lost note consistent with the evidence presented at the hearing. Appellee expressly denies the other arguments made by appellant. We accept the appellee’s confession of error, vacate the final judgment and remand for further proceedings.

Reversed and remanded.

MAY, C.J., TAYLOR and LEVINE, JJ., concur.